Title: From George Washington to William Washington, 30 January 1793
From: Washington, George
To: Washington, William



Dear Sir,
Philadelphia Jan: 30th 1793

Your letter of the 15th of October to my Nephew—Majr G: Auge Washington—after some forward & a retrograde movement found him at Colo. Bassetts in New Kent, Virginia; to which place for change of Air, and a warmer situation for the Winter,

he had embarked (by water) about the middle of that month—so much reduced—poor fellow! as to be hardly able to stand. From thence your letter was forwarded to me. By the last Post from Richmond we had accounts of his being then alive, but so low as not to be able, it was supposed, to survive many days.
The above detail will account for the lapse of time between the date of your letter to my Nephew, and this acknowledgment of it from me. To acknowledge it himself he could not.
Whatever sum shall be found due to me on Acct of Royal Gift (after all the charges are paid, and such other deductions made as may be satisfactory for your expence & trouble in this business) I would thank you for remitting me in the manner most convenient to yourself—perhaps none will be more so than in Bills from your Branch on the Bank of the U: States in this City.
The season is now so far advanced that there is no alternative with respect to Royal Gift. He must therefore remain with you another Covering Season; for besides the hazard of removing him in cold weather on frozen ground, he could scarcely arrive in time—certainly not in order, for the Services that would be required of him next Spring at Mount Vernon. He is therefore committed to your care & management during that period.
My best wishes, in which Mrs Washington joins me, are presented to you and your lady—and I am Dear Sir Your Most Obedt and Affectionate Kinsman

Go: Washington

